 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   COREY WILLIAMS,                                     Case No. 1:18-cv-00102-LJO-SAB (PC)

12                  Plaintiff,                           ORDER DENYING PLAINTIFF’S
                                                         REQUEST FOR JUDICIAL NOTICE
13          v.
                                                         (ECF No. 52)
14   BRANDON PRICE, et al.,

15                  Defendants.

16

17        Plaintiff Corey Williams, a civil detainee, is appearing pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. On January 25, 2019, Defendants Price and

19   Ahlin filed a motion to dismiss and a request for judicial notice. (ECF Nos. 44, 45.) Plaintiff

20   filed an opposition on February 19, 2019. (ECF No. 46.) Defendants filed a reply on February

21   26, 2019.    (ECF No. 48.)      On March 14, 2019, findings and recommendations issued

22   recommending denying Defendants’ motion to dismiss. (ECF No. 49.) On March 18, 2019,

23   Plaintiff filed a surreply which was stricken from the record. (ECF Nos. 50, 51.) On March 21,

24   2019, Plaintiff filed a request for judicial notice in support of his surreply. (ECF No. 52.)

25        Initially, as Plaintiff’s surreply has been stricken from the record, Plaintiff’s request for

26   judicial notice is moot. Further, Plaintiff seeks for the Court to take judicial notice of the fact

27   that he was required to purchase electronic game consoles from specific venders and encloses a

28   page from a Walkenhorst’s catalog showing that the Xbox 360 had no Wi-Fi capability. Under


                                                     1
 1    the Federal Rules of Civil Procedure, a court may take judicial notice of a fact that is “not subject

 2    to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of

 3    the trial court or (2) capable of accurate and ready determination by resort to sources whose

 4    accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

 5          Whether Plaintiff is required to purchase his gaming console from a specific vendor and

 6    the information contained on the printed page of the catalog are not the types of facts that are

 7    subject to judicial notice as they are subject to reasonable dispute. Despite the fact that the

 8    description states that the X-Box has no Wi-Fi capability, Defendants contend that the device

 9    can be modified to allow it to connect to the internet. Therefore, Plaintiff’s facts are not subject

10    to judicial notice.

11          Accordingly, Plaintiff’s request for judicial notice is HEREBY DENIED.

12
     IT IS SO ORDERED.
13

14 Dated:      March 25, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
